              Case 4:20-cv-05094-TOR                   ECF No. 4          filed 06/22/20    PageID.32 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the_
                                                      Eastern District of Washington
                 CALVARY MT. SI and
             CALVARY CHAPEL TRI-CITIES,
                                                                      )
                             Plaintiffs                               )
                                v.                                    )        Civil Action No. 4:20-CV-5094-TOR
                                                                      )
                                                                      )
                      JAY INSLEE, et al,
                            Defendants
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                             dollars ($              ), which includes prejudgment
interest at the rate of                    %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: All claims and causes of action in this matter are DISMISSED without prejudice.
’




This action was (check one):
’ tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                           without a jury and the above decision
was reached.

✔
’ decided by Judge                        Thomas O. Rice                                        on the Plaintiffs' Notice of Voluntary
     Dismissal of Complaint (ECF No. 2).


Date: June 22, 2020                                                           CLERK OF COURT

                                                                              SEAN F. McAVOY

                                                                              s/ Linda L. Hansen
                                                                                           (By) Deputy Clerk

                                                                              Linda L. Hansen
